Title: To Thomas Jefferson from Joseph H. Nicholson, [27 January 1801]
From: Nicholson, Joseph H.
To: Jefferson, Thomas



Sir
Tuesday Morning [27 Jan. 1801]

I take the Liberty of enclosing you a Letter which I received last Evening from a man of some Talent for Mechanics, who is desirous of laying before you the Draught of a Machine which he has invented; and which he thinks will be extensively useful in leading to the great Desideratum, “Perpetual Motion”—I have felt some Reluctance in making this Application to you, as I confess I have not much Confidence in his Discovery; for although he is the Author of some useful Inventions, and is a man of much personal worth, I have always placed Perpetual Motion in the same Class with the Philosopher’s Stone; however as he feels much Solicitude on the Subject and is an acquaintance of my early Life, I could not, consistently with my Desire to serve him, refuse to comply with his Request, which I hope you will consider as a sufficient Apology for this Intrusion—
If therefore it will not tresspass too much on your time, and you will let me know when you will be at Leisure, I will introduce him that he may have an Opportunity of spending half an Hour with you—I have never seen his Machine and know nothing of the Principles on which it is constructed, as he has always been particularly cautious in keeping, what he deems, an invaluable Secret—
I am Sir with due Respect Yr. Ob. Servt.

Joseph H. Nicholson

